                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:17-MJ-00239-DCK

 UNITED STATES OF AMERICA                             )
                                                      )
                                                      )
 v.                                                   )
                                                      )      ORDER
                                                      )
 MARCUS LENARD ARMSTRONG,                             )
                                                      )
                                                      )
                                                      )

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Return of

Property” (Document No. 25) filed July 9, 2019 and the Government’s Response (Document No.

26) filed August 8, 2019. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion, the record, and applicable authority, the undersigned will grant the motion in part and

deny the motion in part.

       In his motion, Defendant seeks the return of the following items: $1,500; a wallet that

contains State IDs and bank cards; Tom Ford eyeglasses; and two phones. (Document No. 25, p.

1). The Government agrees to the return of the wallet including its contents, and the $1,500, on

the condition that Defendant designates in writing a person who will receive the items on his

behalf. (Document No. 26, p. 1). The Government also suggests the Court should hold sufficient

funds to pay the special assessment Defendant owes. Id. at 1-2.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Return of Property”

(Document No. 25) be GRANTED in part and DENIED in part.
       IT IS FURTHER ORDERED that the Government shall return to Defendant the wallet

including its contents, and the balance of the $1,500 after requiring that $100 be directed to pay

Defendant’s special assessment; this return is contingent upon Defendant designating in writing a

person who will receive the items on his behalf.

       IT IS FURTHER ORDERED that except as ordered above, no other items shall be

returned.


                                         Signed: October 28, 2019




                                                   2
